1
2                                                                JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     MATTHEW JAMES ZAMORA,             ) NO. CV 18-8044-PSG (KS)
11                                     )
                      Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   KELLY SANTORO, Warden,            )
                                       )
15                    Respondent       )
16   _________________________________ )
17
18        Pursuant to the Court’s Order,
19
20        IT IS ADJUDGED that that this action is dismissed without prejudice.
21
22   DATE: April 8, 2020
23
                                                  __________________________________
24                                                        PHILIP S. GUTIERREZ
25                                                  UNITED STATES DISTRICT JUDGE

26
27
28
